UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. AJ ACQUISITION CORP II, INC. (Exact name of registrant as specified in Charter Nevada 000-53887 27-1805089 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 195 Route 9 South Suite 204 Manalapan, New Jersey 07726 (Address of Principal Executive Offices) (732) 409-1212 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of June 14, 2011: 100,000 shares of common stock. AJ ACQUISITION CORP. II, INC. FORM 10-Q April 30, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition 1 Item 4. Control and Procedures 4 PART II OTHER INFORMATION Item 6. Exhibits 4 SIGNATURES 5 Item 1.Financial Statements AJ Acquisition Corp II, Inc. (A Development Stage Company) April 30, 2011 and 2010 Index to Financial Statements Contents
